     Case 2:19-cv-02070-JAD-BNW Document 15 Filed 05/11/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    MARYJANE DORSEY, an individual,                         Case No. 2:19-cv-02070-JAD-BNW
 5                   Plaintiff,
                                                                  ORDER REGARDING
 6          v.                                                IN-PERSON EARLY NEUTRAL
 7                                                               EVALUATION SESSION
      NP SANTA FE LLC, d/b/a SANTA FE
      STATION HOTEL & CASINO, a Domestic
 8    Limited Liability Company; DOES I through
      X, inclusive; ROE CORPORATIONS I
 9    through X, inclusive,
10                   Defendants.
11

12          IT IS HEREBY ORDERED that an in-person Early Neutral Evaluation Session (“ENE”) will

13   be conducted in the fourth floor conference room and jury room of the Lloyd D. George United States

14   Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada on Tuesday, May 26, 2020. Plaintiff

15   must report to the chambers of the undersigned United States Magistrate Judge, Room 4068, at 9:00
16   a.m. Defendant must report to the chambers of the undersigned at 9:30 a.m.
17          The Court is closely following and reinforcing the guidelines from the CDC and other relevant

18   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19

19   virus. For example:

20          •    ALL VISITORS TO THE COURTHOUSE WILL BE REQUIRED TO
                 MAINTAIN A SOCIAL DISTANCE OF AT LEAST SIX FEET AND EITHER
21               WASH THEIR HANDS OR USE HAND SANITIZER BEFORE ENTERING A
                 COURTROOM.
22
            •    IF A PROCEEDING IS INSIDE THE COURTROOMS, CHAIRS, TABLES,
23               AND MICROPHONES THAT HAVE BEEN UTILIZED WILL BE CLEANED
                 AFTER EACH PROCEEDING. COUNSEL MAY BRING DISINFECTANT
24               WIPES TO CLEAN THE SURFACE AREAS UTILIZED TO THEIR OWN
                 COMFORT LEVEL AS WELL.
25
            •    ENE ATTENDEES MAY BRING AND WEAR PERSONAL PROTECTIVE
26               EQUIPMENT INCLUDING FACE MASKS AND GLOVES OR OTHER
                 PROTECTIVE COVERINGS AS DESIRED.
27

28
                                                     1
     Case 2:19-cv-02070-JAD-BNW Document 15 Filed 05/11/20 Page 2 of 2




 1         •   DOCUMENTS THAT WILL BE REFERENCED OR UTILIZED DURING THE
               ENE SESSION MUST BE EMAILED TO Emily_Santiago@nvd.uscourts.gov by
 2             MAY 19, 2020.
 3         IF YOU DO NOT FEEL WELL, CONTACT EMILY SANTIAGO AT THE EMAIL

 4   ADDRESS     ABOVE      SO    THAT         THIS   ENE   MAY   BE   RESCHEDULED   OR

 5   ARRANGEMENTS TO ATTEND IT REMOTELY MAY BE MADE. DO NOT COME TO

 6   THE COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS SUCH AS

 7   A COUGH, FEVER, OR SHORTNESS OF BREATH, OR IF YOU HAVE BEEN IN

 8   CONTACT WITH ANYONE WHO HAS BEEN RECENTLY DIAGNOSED WITH A

 9   COVID-19 INFECTION. REFER TO TEMPORARY GENERAL ORDER 2020-02 FOR

10   ADDITIONAL COURTHOUSE-ACCESS POLICIES AND PROCEDURES.

11         Dated this 11th day of May, 2020.

12

13

14                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
